United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, LOOP STATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-320
Issued: May 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated July 31, 2007, which denied merit review. More than
one year has elapsed between the most recent merit decision of the Office hearing representative
dated August 4, 2006 and the filing of this appeal on November 13, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 9, 2005 appellant, then a 40-year-old letter carrier, filed an occupational disease
claim alleging that her anxiety was due to harassment by management. In an attached statement,
she alleged that her route was overburdened and she was harassed and overmanaged by Malcolm
Harris, Francine Snead and Andrea Terry. Appellant stated that each day she was “required to

fill out a 3996.” Next she alleged that, whether or not she requested overtime, it was always a
problem with Ms. Harris, Ms. Snead and Ms. Terry. Appellant also contended these women
harassed and threatened her daily and lied about her.
On June 8 and 22 and July 6, 2005 Dr. Edwin E. Hollins stated that appellant was totally
disabled. In the July 6, 2005 report, he indicated the period of disability as May 14 to
November 14, 2005.
On June 16, 2005 the employing establishment controverted appellant’s claim.
Ms. Snead, appellant’s supervisor, stated that appellant “has not performed on the route up to the
expectations of a city letter carrier” and that concessions were made to help appellant while
learning the route. Ms. Snead stated that she and Ms. Harris had gone “on street supervision
together” several times for training purposes. She denied appellant’s allegation of harassment
and that appellant’s “inability to complete her assignment has resulted in excessive man-hours,
overtime, penalty overtime, and the squandering of human resourced (sic).”
On July 11, 2005 the Office received a statement by Paula McHenry, Loop Station
Manager. Ms. McHenry stated that appellant’s supervisor worked with appellant “and provide[s]
her with what she needs even if we do not agree that she needs as much help as her request.”
Appellant informed Ms. McHenry that if Ms. Terry and Ms. Snead “did not stop harassing her
she was going to file an Equal Employment Opportunity and go off on stress.”
In a letter dated June 19, 2005, the Office informed appellant that the evidence of record
was insufficient to support her claim and advised her of the medical and factual evidence needed.
The Office subsequently received carrier-auxiliary control forms dated May 20, 21, 23 to
27, 31 and June 1, 2, 6 and 7, 2005; mediation conference memoranda dated July 18 and 21,
2005; a final interview notice dated August 9, 2005 regarding appellant’s right to file a
discrimination claim; her statements dated June 2, 2003 and August 9, 2005; undelivered mail
reports dated May 23, 24, 26 and June 6, 2005; PS 3996 forms dated May 20 through June 7,
2005, an August 1, 2005 report by Dr. Hollins; a June 7, 2005 letter of warning; a June 20, 2005
USPS-NALC joint step A grievance form.
On August 1, 2005 Dr. Hollins stated that appellant informed him that her supervisor was
harassing and persecuting her at work. He opined that as appellant had never presented with an
emotional complaint during treatment, that it was clear “her work environment was the
proximate cause” of her “drastic deterioration in her state of emotional well-being.” Dr. Hollins
diagnosed general anxiety disorder and depression. On June 22, 2005 he noted seeing appellant
who “was less agitated but the thought of returning to her hostile work environment terrified
her.” In concluding, Dr. Hollins opined that appellant’s major depression and anxiety were
“clearly related to her job and the failure of management to provide a reasonably stress free,
nonhostile environment for the patient to work in.”
In her August 9, 2005 statement, appellant described the various events which she alleged
created a hostile work environment and showed harassment by her supervisor. She also alleged
that her mail route was “too overbearing” and could not be done in eight hours. Next, appellant
stated that she was told to complete a 3996 form daily to request help with her route and

2

overtime. She alleged that she was unable to deliver all the mail to two buildings within eight
hours. Appellant next alleged that she was not allowed to go to the restroom without permission.
She alleged that she was the only person delivering mail while there were four to six coworkers
who helped case her mail daily. In a May 23, 2005 statement, appellant alleged that the union
steward agreed her route would take 10 hours to complete, but her route had never been tested.
Next, she alleged that Ms. Snead forced her to ride out with other truck drivers and took her car
fare. Appellant also alleged that Ms. Snead called her into her office and loudly informed her
that she had incorrectly filled out the Form 3996; that she is ordered to go out onto the streets
immediately upon arrival at work despite the presence of a number of other carriers in the
building. Next, she alleged that on May 25, 2005 Ms. Harris suggested that she was
disappearing while delivering mail and leaving mail for her sub to deliver. On May 26, 2005
appellant alleged that Ms. Williams and Supervisor Danny Dacanay were sent to observe her and
that Ms. Snead threatened to write her up.
In November 14, 2005, Ms. Snead responded to appellant’s allegations and denied she
was harassed or treated differently from other employees.
In a letter dated November 15, 2005, Ms. Terry, A/Tour Superintendent, Loop Station,
responded to appellant’s allegations. She noted that appellant received assistance with her route
everyday “so there was no stress.” Ms. Terry stated that appellant had “a history of filing
accident and claims for stress in order to be off for extended periods of time.”
On November 18, 2005 Dr. Hollins opined that appellant continued to be totally disabled
from working.
On November 23, 2005 Kurtis L. Noblett, Ph.D., licensed clinical psychologist, noted
that he had seen appellant for psychotherapy for the past five months.
By decision dated December 14, 2005, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish that she sustained an emotional
condition in the performance of duty. The Office found that appellant having to complete a
Form 3996 everyday was within the performance of duty. It found evidence of record
insufficient to establish any other compensable factor. The Office found the medical evidence
insufficient to establish that appellant’s condition was caused or aggravated by the accepted
factor of employment.
By letter dated January 9, 2006, appellant requested an oral hearing before an Office
hearing representative, which was held on May 1, 2006. In support of her request, she submitted
a January 9, 2006 report by Dr. Hollins
Following the hearing, the Office received comments by the employing establishment
regarding appellant’s testimony, documentation or “clock rings” showing her actual hours; a
statement by Robert Bisbee, route examiner, relating that appellant had terrible work habits and
that no route in Zone 60601 is overburdened; statements by Gene Gray, carrier, Ms. Harris,
union steward and Gregory Bringham, previous carrier for Route 108, stating they had never
heard Ms. Snead curse, talk loud or be disrespectful Ms. Snead’s statement that she had never
sworn or been disrespectful towards an employee; a statement by Mr. Dacanay, supervisor

3

customer service, Loop Station, stating that three people assist on Route 108 which helps to keep
it to an eight-hour assignment and denied that appellant worked about 10½ hours each day; a
statement and two letters dated May 24, 2006 by Ms. McHenry, operations manager, Loop
Station.
In one of Ms. McHenry’s letters, she noted that appellant’s route was an eight-hour route
due to the assistance of three people casing the mail. Appellant said delivery time was about
four hours. Ms. McHenry stated appellant “has not been honest in her accusations” and during
the majority of her career she had spent “filing claims and doing duties other than mail delivery.”
In concluding, Ms. McHenry stated that she does not allow employees to be yelled or cursed at
and that she had investigated appellant’s claim and “found them to be untrue.”
In her other letter dated May 24, 2006, Ms. McHenry stated that appellant’s allegation
that she worked 10½ hours per day was untrue. She noted that appellant has worked a total of
82 days for the period January 21 to May 12, 2006.
In an August 4, 2006 decision, an Office hearing representative affirmed as modified the
December 14, 2005 decision. He found that appellant had failed to submit evidence establishing
appellant’s complaints of harassment and overwork. The hearing representative also found that
the requirement to submit routine requests for route assistance was not a compensable factor as
these requests were routinely requested and granted.
The record contains copies of carrier -- auxiliary control forms dated July 24, 25, 26 and
28, 2006; carrier worksheets dated September 25 to 30, 2006; summary of carrier worksheets
dated September 25 to 29, 2006 and October 15, 2006; carrier inspection worksheet dated
September 28 and 29, 2006, September 2006 NALC summary of counts; and appellant’s
September 28, 2006 statements, which were received on May 10 and 17, 2007. On
September 28, 2006 appellant stated that she was filing a grievance regarding the route
inspection which occurred from July 24 through July 28, 2006.
On May 18, 2007 the Office received appellant’s letter requesting reconsideration.
Appellant reiterated her contentions that she was harassed and overworked. She went on to
discuss that she was denied a bid for another mail delivery route.
In a July 31, 2007 decision, the Office denied appellant’s request for reconsideration on
the grounds that it did not include new and relevant evidence and thus it was insufficient to
warrant a merit review of the Office’s prior decisions.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,1 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
1

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

4

new evidence not previously considered by the Office.2 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.3 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.4
ANALYSIS
The only decision before the Board in this appeal is the July 31, 2007 decision of the
Office denying appellant’s application for review of its August 4, 2006 Office hearing
representative’s decision. Because more than one year had elapsed between the date of the
August 4, 2006 merit decision and the filing of her appeal with the Board on November 13,
2007, the Board lacks jurisdiction to review the merits of appellant’s claim.5
The Office hearing representative affirmed as modified the denial of appellant’s
emotional condition claim by decision dated August 4, 2006. The Office hearing representative
found that appellant submitted insufficient evidence to establish any compensable factors of
employment. He found that the Office incorrectly determined that appellant’s completing a
Form 3996 was a compensable factor as it was a routine responsibility. On May 18, 2007 the
Office received appellant’s request for reconsideration.
The critical issue at the time of the last merit decision in the case was whether appellant
established any compensable factors of employment. To be relevant, the evidence submitted in
support of the request for reconsideration, which was received on May 18, 2007, must address
that issue. The denial of a bid request for another mail route is irrelevant to the claim. Similarly,
appellant’s statement that she was filing a grievance is irrelevant as it does not contain factual
evidence establishing any compensable employment factors. The various forms submitted by
appellant are insufficient to support her claim as these forms are not relevant to her allegation of
harassment or overwork. The Board has held that the submission of evidence irrelevant to the
issue involved is not a basis for reopening a case.6 Additionally, appellant’s letter requesting
reconsideration is insufficient to establish her allegations of harassment and overwork as factual
as she provided no corroboration. Moreover, these allegations are cumulative and repetitious of
those previously presented and considered by the Office and thus are of no evidentiary value and
do not constitute a basis for reopening a case.7

2

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

3

Id. at § 10.607(a).

4

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
5

20 C.F.R. § 501.3(d)(2).

6

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

7

See L.C., 58 ECAB ___ (Docket No. 06-1928, issued May 31, 2007); Eugene F. Butler, 36 ECAB 393 (1984).

5

Thus, appellant has not established that the Office improperly refused to reopen her claim
for a review of the merits under section 8128(a) of the Act, because she did not show that the
Office erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by the Office or constitute relevant and pertinent new
evidence not previously considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 31, 2007 is affirmed.
Issued: May 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

